Citation Nr: 1034225	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-17 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for acid reflux with Barrett's 
esophagus, to include as due to exposure to herbicides.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974 
and from January 1977 to July 1978; he served in Vietnam from 
September 1971 to August 1972.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal of a February 2007 rating decision by the Cleveland, Ohio 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has advised VA that additional private medical 
records have not been obtained.  The last VA treatment notes 
within the claims file are dated July 2007.  VA has a duty to 
assist the Veteran in obtaining relevant, identified medical 
evidence.

The Veteran is advised that he will be given an additional 
opportunity

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment that is not evidenced 
by the current record.  The RO/AMC must 
gather all records of VA treatment after 
July 2007.  The Veteran must be provided 
with the necessary authorizations for the 
release of any private treatment records 
not currently on file



-The RO/AMC must advise the Veteran 
that such records specifically 
include, but are not limited to, 
records of treatment from Dr. Grossman 
(referenced in a June 2007 statement 
by the Veteran) and from Dr.'s Hill 
and  Thomas (referenced in an April 
1995 treatment note).  The RO/AMC must 
then obtain these records and 
associate them with the claims folder.

2.	T
he RO/AMC must then review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any of the 
newly gathered evidence supports the 
Veteran's claim of entitlement to service 
connection for acid reflux due to in-
service exposure to herbicides, the 
RO/AMC must determine whether or not a VA 
examination is warranted.  If so 
determining, the RO/AMC must schedule an 
examination at an appropriate location 
with a qualified physician to provide an 
opinion as to whether any current acid 
reflux and/or Barrett's esophagus is 
related to his service, to include his 
presumed exposure to Agent Orange.   
	
3. Thereafter, the RO must consider all 
of the evidence of record and 
readjudicate the Veteran's claim for 
service connection.  The Veteran and 
his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the Board has not reviewed the evidence with a 
view towards deciding the claim.  However, the Board notes that 
as he served in Vietnam, the Veteran is presumed by law to have 
been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii)(2009); 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  

If the Veteran decides to submit additional evidence and argument 
under Kutscherousky, the Veteran is advised that he is not 
qualified to render an opinion which requires medical 
knowledge, such as involving the causes of diseases such 
as acid reflex with Barrett's esophagus.  Instead, 
competent medical evidence (for example,  a physician's 
opinion) indicating that acid reflex with Barrett's 
esophagus would generally be such evidence that would 
substantiate (i.e., tend to support) the claim of service 
connection for the disorder in question.   

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


